Citation Nr: 0909247	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
condition and ulcers.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision declined to reopen the 
Veteran's claim of service connection for a stomach condition 
and ulcers because new and material evidence had not been 
submitted.  


FINDING OF FACT

On February 11, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for 
service connection for a stomach condition and ulcers are 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 11, 2009, the Board received a written statement 
from the veteran in which he expressed his intent to withdraw 
his appeal and to cancel the hearing scheduled for February 
25, 2009.  The statement also included the veteran's social 
security number and signature.  The Board finds that this 
document satisfies the criteria necessary to withdraw the 
issue that is the subject of this appeal.  See 38 C.F.R. § 
20.204 (2008).


ORDER

The appeal of the claim for service connection for a stomach 
condition and ulcers has been withdrawn and is therefore 
dismissed.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


